Citation Nr: 9916432	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  99-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right 
ankle fracture.  

2.  Entitlement to service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied the veteran's claims of entitlement to service 
connection for residuals of a right ankle fracture, residuals 
of pneumonia, and residuals of frostbite.  Service connection 
for frostbite residuals was later granted in a December 1998 
RO rating decision.  This represents a grant of the benefit 
requested and that issue is no longer on appeal.  

In April 1999, the veteran testified before the undersigned 
Board Member at a travel board hearing in San Antonio, Texas.


FINDINGS OF FACT

1.  There is no competent medical evidence of current 
residuals of a right ankle fracture or of  a nexus between 
any current right ankle disorder and the veteran's period of 
service or any incident thereof.  

2.  There is no competent medical evidence of current 
residuals of pneumonia or of a nexus between any current 
respiratory disorder and the veteran's period of service or 
any incident thereof.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a right ankle fracture is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for residuals of pneumonia is not well grounded.  38 U.S.C.A. 
§§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a residuals of a right ankle fracture and for residuals of 
pneumonia.  In the interest of clarity, the Board will 
initially discuss the relevant law and VA regulations.  The 
factual background of this case will then be reviewed.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Relevant law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that a current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Well grounded claims

The threshold question as to the claim presented is whether 
it is well-grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Factual Background

A review of the veteran's service medical records (SMRs) was 
not possible since they could not be located by the National 
Personnel Records Center (NPRC) and are presumed to have been 
destroyed in a 1973 fire in St. Louis, Missouri.  

Subsequently added to the record were copies of the Daily 
Sick Report for Company K, 160th Infantry Regiment for 
December 16, 1951, to July 9, 1952.  These records reflect 
that the veteran received medical treatment in 1952 on 
February 12, March 24-25, and May 14, 1952, for line of duty 
conditions and was returned to duty.  He was hospitalized 
from March 3 to 8, 1952, for a line of duty condition and 
then returned to duty on March 27, 1952.  These records do 
not provide any information as to the condition or conditions 
for which he was treated on these occasions.  

There are no medical records covering 45 years after the 
veteran left military service.  In his initial claim for VA 
benefits, filed in May 1997, the veteran identified no 
treatment at any time after service.

During a VA orthopedic examination in April 1998, the veteran 
reported that he sustained a fracture of the right ankle near 
the end of basic training in January 1951.  He now complained 
of aching pain, morning stiffness, and he said that he 
difficulty with activities requiring prolonged standing or 
twisting.  X-rays of the ankle were taken; three views showed 
no fractures, dislocations or effusions.  The examiner 
stated: "There is minimal evidence of an old fracture."  
The diagnoses included mild post traumatic arthritis of the 
right ankle and history of cold exposure to the lower 
extremities.  The examiner opined that most of the veteran's 
complaints regarding his ankle were related to a history of 
cold exposure.  

At another April 1998 examination which concentrated on his 
respiratory problems, the veteran reported that he developed 
pneumonia while he was in Korea.  He also said that he had 
pneumonia once in 1970.  On examination, there were no rales, 
no rhonchi, and no wheezes.  The lungs were clear to 
auscultation and percussion.  Pulmonary function testing was 
interpreted as showing normal spirometry and lung volumes.  
X-rays reveal mild chronic obstructive pulmonary disease.  
The final diagnosis was dyspnea.  

At the April 1999 personal hearing before the undersigned, 
the veteran testified that he fractured his right ankle 
during training in early 1951 when he fell six to seven feet 
in a ravine.  Hearing [Hrg.] Transcript [Tr.] at 6.  He was 
unable to carry on and did not receive any medical attention 
at the time.  He recalled that he woke up the next day in the 
barracks and his right lower extremity was swollen all of the 
way up to his knee.  Tr. at 8.  Eventually, a cast was placed 
on his ankle, and he stayed in the hospital for several days.  
Tr. at 11.  He recalled that he wore the cast for 
approximately 51/2 weeks.  He did not receive any further 
treatment during service for his right ankle.  Postservice, 
he recalled telling his private physician about frostbite 
problems, but not about problems with his right ankle.  Tr. 
at 14.  Now, he experienced pain and swelling.  He could 
walk, but he expressed doubts about walking for any extended 
distance.  Tr. at 15.  

As to his claim for pneumonia, the veteran testified that he 
was hospitalized in Korea for pneumonia.  Tr. at 22-23.  
Currently, he experienced occasional episodes of coughing up 
of secretions and phlegm.  Tr. at 24.  He had been treated 
postservice for pneumonia again in the early 1970s.  Tr. at 
25.  He had constant congestion and was short of breath.  Tr. 
at 26.  

It was the veteran's main contention that service connection 
should be granted for residuals of a right ankle fracture and 
for residuals of pneumonia in that all benefit of the doubt 
should be resolved in his favor as the service records which 
would support his contentions were unavailable through no 
fault of his own.  Tr. at 20 and 27.  

Analysis

The Board is mindful that, in a case such as this, where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claims.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  This heightened duty in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  The Board notes that 
multiple searches for the veteran's service medical records 
were conducted, resulting in the obtainment of the Daily Sick 
Reports as detailed above.  Searches for service medical 
records did not result in medical documentation of 
complaints, treatment, or diagnosis of a right ankle fracture 
during service.  There is also no medical documentation that 
the veteran was treated for pneumonia during service.  As 
attempts were made to locate records in support of the 
veteran's claims on more than one occasion, the Board finds 
that the heightened duty requirement as articulated by the 
Court in O'Hare and Cuevas, supra, has been satisfied.  

Based on the complete lack of service medical records through 
no fault of the veteran, coupled with the veteran's hearing 
testimony concerning the medical problems he experienced 
during service, the Board finds that there was an ankle 
fracture and pneumonia during service.  Under the law, the 
evidentiary assertions presented to well ground a claim are 
presumed to be true for the limited purpose of ascertaining 
whether the claim is well grounded.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).  Moreover, VA cannot ignore an 
appellant's testimony simply because the veteran is an 
interested party.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the second prong of the Caluza 
analysis, incurrence or aggravation of a disease or injury in 
service, has been satisfied.

With respect to the first Caluza prong, current disability, 
the Board has reviewed the medical evidence of record, 
consisting of the reports of VA examinations in April 1998, 
and has concluded that neither right ankle fracture residuals 
nor residuals of pneumonia are currently present.  X-rays of 
the right ankle were negative for any fracture, pulmonary 
function studies were normal, and X-rays of the lungs 
revealed chronic obstructive pulmonary disease.

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical opinion of record linking the 
veteran's current mild degenerative changes in the right 
ankle or his dyspnea to any injury or event in service.  

The Board has noted the examiner's comment that "[t]here is 
minimal evidence of an old right ankle fracture."  The Board 
interprets the examiner's use of the term "minimal 
evidence", which was made in the context of the examiner's 
review of the x-ray report, which was negative for fractures 
despite three separate views being taken of the right ankle, 
as the equivalent of "no evidence" or "virtually no 
evidence".  See Webster's New World Dictionary, Third 
College Edition (1988) 863: "minimal" is defined as 
"smallest or least possible".  It appears from the 
examination report that the only evidence of a right ankle 
fracture was the history supplied by the veteran himself.

Even where chronicity in service is not established, a 
claimant can still establish a chronic disorder under 
38 C.F.R. § 3.303(b) by demonstrating continuity of 
symptomatology from service until the postservice diagnosis 
of the condition.  In this case, complaints and/or treatment 
for alleged residuals was not documented for a period of over 
40 years.  In addition, the claims file is devoid of any 
medical nexus evidence.  Therefore, service connection is not 
established under 38 C.F.R. § 3.303(b).  See, e.g., Wade v. 
West, 11 Vet. App. 302(1998) (in order to show a well-
grounded claim, the veteran must submit medical evidence of a 
nexus between the current disability and an in-service 
injury).  In a claim of service connection, this generally 
means that medical evidence must establish that current 
disability exists, and that the disability is related to a 
period of active military service.  Competent medical 
evidence has not been presented satisfying these 
requirements.  

The Court has held that "[i]n the absence of competent 
medical evidence of a . . . causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  In this case, the veteran has proffered only his 
lay assertions that he is entitled to service connection for 
the claimed disabilities.  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Moreover, as is evident from the 
recitation of evidence above, continuity of symptomatology 
after service is lacking.  Indeed, there is a 45 year gap in 
the veteran's medical history.

Most significantly, as discussed above there is no evidence 
of residuals of a right ankle fracture during service and 
also a lack of nexus evidence linking the veteran's current 
right ankle and/or pulmonary disabilities to service or any 
incident thereof.  The Board concludes, therefore, that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for residuals 
of a right ankle fracture or for residuals of pneumonia, 
under the applicable law as interpreted in the Caluza and 
Savage precedents.  See also Rose v. West, 11 Vet. App. 169, 
171-172 (1998), emphasizing that § 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza, supra.  

In summary, there is no medical evidence of current 
disability and no medical evidence a link between the alleged 
disabilities and service.  Therefore, the first and third 
Caluza prongs have not been satisfied, and the veteran's 
claims for service connection are not well-grounded.  The 
veteran's claims of entitlement to service connection for 
residuals of a right ankle fracture and for residuals of 
pneumonia are therefore denied.

Additional Matters

The Board observes in passing that, although the RO denied 
both claims as not being well grounded, in the October 1998 
Statement of the Case it indicated, with respect to each 
issue on appeal, that "the preponderance of the evidence is 
unfavorable."  The Board wishes to make it clear that this 
statement was meaningless.  If, as here, a claim is not well 
grounded, the adjudicator never reaches the weighing of the 
evidence stage.  See, in general, 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  Specifically, competent medical evidence of 
current right ankle fracture residuals and residuals of 
pneumonia is required to well-ground the claims, as is 
medical evidence of a nexus between the claimed disabilities 
and the veteran's service.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of a right ankle fracture 
is denied.  

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of a pneumonia is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

